Citation Nr: 0530153	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-11 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress syndrome (PTSD), during the period 
from March 26, 2001 to April 17, 2003.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
since April 18, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1941 
to September 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision that 
granted service connection, and assigned an initial 30 
percent rating for PTSD, effective March 26, 2001.  In June 
2002, the  appellant filed a Notice of Disagreement (NOD) 
with the initial rating assigned.    The RO issued a 
Statement of the Case (SOC) in April 2003.  The appellant 
filed a substantive appeal via a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in April 2003.  

In April 2004 , the RO increased the disability rating for 
PTSD to 50 percent, effective April 18, 2003, but continued 
the denial of any higher rating (as reflected in an April 
2004 Supplemental Statement of the Case (SSOC).
Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized that issue in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Moreover, while the RO has assigned a higher rating during 
the pendency of the appeal, as higher ratings are assignable 
both before and after April 18, 2003, and the appellant is 
presumed to be seeking the maximum available benefit, claims 
for higher ratings (as characterized on the title page) 
remain viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In response to his request, the RO scheduled the veteran for 
a videoconference hearing in July 2005; however, the veteran 
failed to report for the hearing.  

In October 2005, a Deputy Vice Chairman of the Board granted 
the motion filed by the appellant's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 5107 (West 2002) and 38 C.F.R. § 20.900 (2004).  




FINDINGS OF FACT

1.  All notification and development actions have been 
accomplished that are necessary to fairly adjudicate each of 
the claims on appeal.  

2.  During the period from March 26, 2001 to  April 17, 2003, 
the appellant's PTSD was manifested by such symptoms as 
chronic sleep impairment, isolation, irritability, intrusive 
thoughts, flashbacks, and disturbances in motivation and 
mood; these symptoms are reflective of occupational and 
social functioning with occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks (although generally functioning satisfactorily).   

3.  Since April 2003, the appellant's PTSD has been 
manifested by vivid recollections of disturbing combat-
related events; intrusive thoughts and memories; vivid 
nightmares; isolated suicidal ideation but no suicidal 
intention; poor concentration; sleep disturbances; panic 
attacks several times per week; depression; difficulty with 
abstract thought; circumstantial and tangential presentation; 
temporal disorientation; and, impairment of short-term and 
long-term memory; these symptoms are reflective of 
occupational and social functioning with reduced reliability 
and flexibility. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, during the period from March 26, 2001 to 
April 17, 2003, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a rating in excess of 50 percent for 
PTSD, since April 18, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each claim herein decided 
has been accomplished.

Through the RO's letters of June and August 2001, the May 
2002 rating decision on appeal, the April 2003 SOC, and the 
April 2004 rating decision and SSOC, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the claim, and the bases for the denial of 
the claim.  After each, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his appeal, and has been afforded 
ample opportunity to submit information and evidence.  

The Board observes that the June and August 2001 RO letters 
provided the veteran with notification of VA's duties in 
connection with his claim for service connection for PTSD, as 
opposed to his request for a higher initial (and, later, 
subsequent) rating.  However, the claims for higher rating 
were raised after the grant of service connection for PTSD.  
As regards a legal issue that is newly raised through a NOD 
in response to a VA decision on a claim, the Board notes that 
there is no requirement that VA provide notice of the 
evidence necessary to substantiate this newly raised, 
"downstream" issues.  See VAOPGCPREC 8-2003.

The Board also finds that, although issued in connection with 
the claim for  service connection for PTSD, the June and 
August 2001 letters meet the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the appellant that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The RO also requested that the appellant identify and provide 
the necessary releases for any medical providers from whom he 
wanted the RO to obtain and consider evidence, and advised 
the appellant that he could submit evidence on his own, if he 
so desired.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  

As explained above, the first three of the four content of 
notice requirements have been met in the instant appeal.  
With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, in light of the RO's instructions to him, noted 
above, the Board finds that the veteran has, effectively, 
been put on notice to furnish evidence in his possession.  As 
such, the Board finds that all four of Pelegrini's content of 
notice requirements have, essentially, been met.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

As indicated above, the matters now before the Board arose 
after the rating decision on appeal that granted service 
connection for PTSD.  However, the Board finds that the lack 
of full, pre-adjudication notice in this appeal does not, in 
any way, prejudice the veteran.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, any 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and re-adjudicated after appropriate 
notice was provided (as reflected in the April 2003 SOC and 
April 2004 SSOCs).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the matters 
herein decided.  Prior to the initial adjudication granting 
service connection, the RO afforded the appellant a VA PTSD 
examination and obtained the appellant's treatment records 
from the Norwich Veterans' Center (the RO also diligently 
pursued the appellant's service medical records, but was 
informed by the National Personnel Records Center that the 
appellant's records were presumably destroyed by fire).  
Subsequently, during the pendancy of the appeal, the RO 
obtained additional records from the Norwich Veterans' Center 
and from the VA medical center, and also afforded the 
appellant another VA PTSD examination; copies of the records 
and examination report are of record.  Although the appellant 
requested, and was scheduled for, a hearing, he failed to 
report.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence that is 
pertinent to the question of higher rating during either 
period that needs to be obtained.  
 
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.

II.  Factual Background

The appellant filed a claim for service connection for PTSD 
in March 2001, citing combat-related stressors from his 
experiences in World War II.  In support, he submitted a 
March 2001 letter from the Readjustment Counseling Service of 
the Norwich (Connecticut) Veterans' Center.  The author of 
the Norwich Veterans' Center letter, a non-physician 
counseling therapist, stated that the appellant appeared to 
meet the criteria for PTSD.  The letter reported the 
following PTSD symptoms observed or reported: (1) Sleep 
disturbances, to include nightmares, early wakening, sweats, 
restless sleep, and trouble getting to sleep and staying 
asleep.  (2) Exaggerated startle response to loud noises or 
to unexpected encounters.  (3) Intrusive thoughts or 
memories, including daily thoughts about the war.  (4) High 
irritability and low tolerance for frustration.  (5)  
Hypervigilance.  (6) Social isolation.  (7) Arousal on 
remembering traumatic events.  (7) Flashbacks (reported).  
(8) Avoidance of contact.  (9) Preoccupation with World War 
II experiences.  The counselor's diagnostic impression was 
chronic moderate-to-severe PTSD.      

Appellant had a VA PTSD examination in April 2002.  The VA 
examiner noted the Norwich Veterans' Center diagnostic 
impression of PTSD.  The VA examiner also noted the war-
related stressors reported by the appellant and stated that 
the appellant appeared to be credible.  On examination, the 
appellant was cooperative, alert, and oriented.  There was no 
evidence of psychotic signs or symptoms.  The appellant's 
mood was agitated and irritable, particularly regarding his 
financial pressures and perceived government responsibility 
to help him address those pressures.  There was no evidence 
of significant cognitive impairment, homicidal or suicidal 
ideation, or behavioral or impulse dyscontrol.  The examiner 
diagnosed chronic mild PTSD, and assigned a Global Assessment 
of Functioning (GAF) score of 55.  The examiner stated that 
the appellant seems to have had PTSD for most of his life, 
but was able to mask those symptoms while he was actively 
working; after he ceased working, and as his medical problems 
increased, his PTSD symptoms became more prominent.  

In May 2002, the RO granted service connection and assigned 
an initial 30 percent rating for PTSD.  The current appeal 
ensued from the appellant's filing of an NOD with the initial 
rating assigned.

The appellant submitted a VA Form 21-4138 (Statement in 
Support of Claim) in April 2003 that recounted his war-
related stressors.  The appellant also stated that his 
stressors caused him anxiety, heart problems, hearing 
problems, and lung problems.  The appellant also stated that 
his wife recently died, which further exacerbated his 
problems.

Treatment notes from the Norwich Veterans' Center, dated from 
July 2001 to May 2003, include notations that the appellant 
was concerned about financial issues.  The appellant reported 
intrusive dreams, memories, nightmares, and anxieties, 
particularly in the aftermath of the September 2001 terrorist 
attacks.  He also reported sleep disruption, concern over 
combat fatalities in Afghanistan, anxiety about his health 
and his wife's health, and frustration with VA and all other 
state and federal agencies.

In May 2003, Norwich Veterans' Center submitted an update to 
its letter of March 2003.  The update stated that the 
appellant's situation had not improved, that he had recently 
experienced two flashback episodes, and that he was 
increasingly preoccupied with World War II experiences.  The 
author of the letter noted that the appellant had become 
increasingly estranged from his adult children since the 
death of his wife, and he was increasingly angry and 
resentful toward VA for giving and taking away benefits.  
Also noted was that he was upset that he was unable to pay 
for his wife's funeral.

In September 2003, Norwich Veterans' Center submitted to the 
RO a letter stating that the appellant had experienced a 
steady intensification of his PTSD symptoms and decrease in 
functioning due to the recent loss of his wife and continuing 
financial hardships.  The appellant was more remote and angry 
with his adult children and spent many hours preoccupied with 
his World War II experiences; he was also angry and fed up 
with the VA.  The appellant reported PTSD symptoms including 
vivid recollections of disturbing combat-related events, 
intrusive thoughts and memories, and vivid nightmares.  He 
also reported poor concentration and sleep disturbances.  The 
diagnosis (not rendered by a physician) was chronic severe 
PTSD; it was noted that theappellant had  panic attacks 3 to 
5 times per week.  The appellant had a VA PTSD examination in 
December 2003.  The examiner reviewed the appellant's claims 
file and noted the appellant's medical history in detail.  
The appellant reported that he persistently re-experiences 
symptoms, to include intensive memories of wartime, recurrent 
distressing dreams, flashbacks, intense psychological 
distress in response to external stimuli, and physiological 
reactivity such as sweating, shaking, and shortness of 
breath.  He also reported persistent avoidance of stimuli, to 
include avoidance of conversations, thoughts, and activities, 
as well as estrangement from his family.  The appellant also 
reported persistent symptoms of increased arousal, to include 
difficulty sleeping, problems with concentration, and 
hypervigilance.  

On examination, the appellant appeared to be depressed 
regarding the recent death of his wife, which led to 
ruminative thoughts about wartime deaths and his own death.  
His mood was sad and depressed.  The appellant had difficulty 
with abstract thought and he was circumstantial and 
tangential in his presentation.  His thought content was 
without bizarre delusions or paranoia.  His somatic 
functioning and weight were stable, his energy was fair, and 
there was a decrease in appetite and libido.  The appellant 
denied auditory hallucinations but endorsed visual 
hallucinations, especially at night.  The appellant was not 
well-oriented to time and date, and his immediate recent and 
remote memory was quite impaired.  His judgment was fair-to-
poor and his insight was poor.  The appellant endorsed 
occasional suicide ideation but denied suicide intention, and 
also denied homicide intention.  

The examiner diagnosed chronic PTSD, exacerbated with 
depression, and assigned a GAF of 40.  The examiner also 
noted a severe psychosocial stressor in the appellant's loss 
of his wife, and estrangement from his family.  In summary, 
the examiner noted that the appellant is clearly functioning 
poorly, and that his medical condition and his psychological 
condition have both deteriorated.  He opined that the 
appellant's PTSD symptoms are exacerbated by the loss of his 
wife in April 2003.  The examiner further opined that it 
seems likely that the appellant's current medical and 
psychological condition, plus depression over his wife's 
death and PTSD symptoms, are complicating appellant's memory 
and attention deficiencies.  Finally, the examiner noted 
that, given the appellant's memory and attention problems, it 
is not surprising that he become disoriented at night and has 
difficulty with nightmares and intrusive visions.      

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Since November 7, 1996, psychiatric disorders other than 
eating disorders are rated under the General Rating Formula 
for Mental Disorders.  38 C.F.R. §§ 4.125-130, Diagnostic 
Codes 9201-9440.  Appellant's claim for service connection 
was received after that date, so the General Rating Formula 
applies.

Pursuant to the General Rating Formula, a rating of 30 
percent requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A rating of 50 percent requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include a Global 
Assessment of Functioning (GAF).  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).   However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

A.	A Rating in Excess of 30 Percent During Period from 
March 26, 2001 to April 17, 2003

The pertinent medical evidence for the period March 2001 to 
April 2003 consists of the Norwich Veterans' Center letter of 
March 2001, Norwich Veterans' Center progress notes from 
March 2001 to April 2003, and the VA psychiatric examination 
of April 2002.  These documents generally show the following 
symptoms during the period: sleep disturbances, exaggerated 
startle response, intrusive thoughts or memories, 
irritability, hypervigilance, social isolation, and 
flashbacks.  In terms of function, the appellant lived an 
isolated lifestyle and tended to avoid interaction with his 
adult children, but there is no indication that he was unable 
to care for himself or to perform daily activities.   

Considering such evidence in light of the criteria listed 
above, the Board finds that the appellant's symptoms fall 
squarely within the schedular criteria for 30 percent 
(general ability to function independently, with some 
impairment caused by irritability, depressed mood, anxiety, 
chronic sleep impairment).  The collective evidence for the 
period shows that the appellant generally functioned 
satisfactorily, with routine behavior, self-care, and 
conversation normal, all of which is consistent with the 
criteria for a rating of 30 percent.

While the appellant's isolation from his family arguably 
corresponds to "disturbances of motivation or mood," which 
are among the criteria for the 50 percent rating, this, 
without more, does not entitle him to the higher rating.  
Significantly, the record does not show that the appellant 
had such symptoms as flattened affect, panic attacks more 
than once per week, circumstantial/circumlocutory/tangential 
speech, difficulty in understanding complex command, 
impairment of short term or long term memory, or impaired 
abstract thinking, all of which are required for the 50 
percent rating.  Therefore, the Board finds that, from the 
March 2001 effective date of the grant of service connection 
until the date of VA examination on April 18, 2005 (discussed 
below, the appellant's symptom, as detailed by both the 
Norwich Veterans' Center and the VA examiner, more closely 
approximated the criteria for the current 30 percent rating 
than those for the higher 50 percent rating.  

The Board also notes that there is no other basis for 
assignment of the next higher, 50 percent, rating in this 
case.  The April 2002 VA examiner diagnosed "chronic mild 
PTSD" but assigned a GAF of 55.  According to the DSM-VI, a 
GAF score of 51 to 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, and occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  Thus, the assigned GAF 
is consistent with the 30 percent rating assigned during the 
period in question.  While the Norwich Veterans' Center 
diagnosed "moderate-to-severe PTSD"-suggesting a level of 
severity that may approach that consistent with the next 
higher, 50 percent, rating.  However, as noted above, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  The GAF score and the subjective classification 
as "moderate" are therefore less dispositive than the 
appellant's symptoms, which as noted above fall within the 
criteria for a 30 percent rating.

As the criteria for the next higher, 50 percent, rating for 
PTSD are not met any point since the March 16, 2001 effective 
date of the grant of service connection for that disability, 
it logically follows that criteria for an even higher rating 
(70 or 100 percent) likewise are not met.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 30 percent for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
demonstrates that appellant's service-connected PTSD more 
closely approximates the criteria for the current 30 percent 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

B.  Rating in Excess of 50 Percent since April 18, 2003

The RO's decision of April 2004 granted an increased rating 
of 50 percent for PTSD effective April 18, 2003.  It appears 
that RO selected that date because it was the date on which 
appellant's wife died, an event that greatly increased the 
appellant's stress and depression and thus exacerbated his 
PTSD.

For evidence of the severity of appellant's symptoms on and 
after April 18, 2003, the Board looks to the Norwich 
Veterans' Center letters of May 2003 and September 2003, 
Norwich Veterans' Center progress notes of April through 
September 2003, and the VA psychiatric examination of 
December 2003.  The documents generally show the following 
PTSD symptoms: decrease in functioning, difficulty with 
concentration, memory loss, depression, intrusive dreams and 
memories, vivid nightmares, anxieties, sleep disruption, 
vivid recollections of disturbing combat-related events, and 
poor concentration.  He also experienced increasing 
estrangement from his adult children.  

In addition to the general symptoms noted above, the Norwich 
Veterans' Center cited panic attacks 3 to 5 times per week, 
which is a specific criterion for a 50 percent rating.  Also, 
the VA examiner described impaired judgment and impaired 
abstract thinking, difficulty understanding complex commands, 
and difficulty with memory and with concentration, all of 
which are specific schedular criteria for a 50 percent 
rating.  The Board accordingly finds that the schedular 
criteria are met for a rating of at least 50 percent.  

The record simply does not reflect symptoms meeting the 
criteria for the next higher, 70 percent rating, such as 
neglect of personal appearance and hygiene, impaired impulse 
control, or near-continuous panic or depression affecting the 
ability to function independently.  The appellant reported 
one instance of suicide ideation, but without suicide intent 
and with no reported subsequent repetition of ideation.  By 
and large, appellant's subjective reported symptoms and his 
objective observed symptoms closely approximate the schedular 
criteria for a rating of 50 percent but demonstrate none of 
the criteria for the higher rating of 70 percent. 

The Board also points out that the assigned GAF during the 
period in question provides no basis for assignment of any 
higher rating.  In this regard, the Board notes that the 
December 2003 VA examiner assigned a GAF of 40, which per 
DSM-IV corresponds to symptoms even worse than "severe" 
(some impairment in reality testing or communications, or 
major impairment several areas such as work or school, family 
relations, judgment, thinking, or mood).  However, neither 
the Norwich Veterans' Center nor the VA examiner described 
any of the symptoms matching the rating criteria for a 70 
percent rating.  As noted above, symptoms are more probative 
than a GAF score or an examiner's assessment in assigning a 
disability rating.  The Board also points out, as did the 
examiner, that the veteran's recent loss of his wife was a 
significant factor in his level of functioning at that time. 

As the criteria for the next higher, 70 percent, rating for 
PTSD are not met at any point since the April 18, 2003 
effective date of assignment of the 50 percent rating, it 
logically follows that criteria for the maximum, 100 percent, 
rating, likewise are not met.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, during the 
period in question, and that the claim for a rating in excess 
of 50 percent for PTSD since April 18, 2003 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
the preponderance of the evidence shows that since April 18, 
2003, the appellant's service-connected PTSD has more closely 
approximated the criteria for the current 50 percent rating, 
so that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating in excess of 30 percent for PTSD, for the 
period from March 26, 2001 to April 17, 2003 is denied

A rating in excess of 50 percent for PTSD, for the period 
since April 18, 2003, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


